Citation Nr: 1608228	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-03 987	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a thoracic spine fracture, with posttraumatic arthritis and intervertebral disc syndrome (back disability), for the period prior to December 14, 2011, and in excess of 40 percent for the period thereafter. 

2.  Entitlement to an initial rating in excess of 20 percent for sensory deficit and motor weakness involving the sciatic nerve of the right leg.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to December 14, 2011.  

4.  Entitlement to an increased initial rating for Parkinson's disease.  

5.  Entitlement to an earlier effective date for grant of service connection for Parkinson's disease.

6.  Entitlement to an initial compensable rating for constipation.

7.  Entitlement to an initial compensable rating for voiding dysfunction.

8.  Entitlement to an initial rating in excess of 10 percent for bilateral upper extremity muscle stiffness.

9.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left leg.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to April 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and Atlanta, Georgia.  

In July 2010, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

These matters were previously before the Board in October 2011, May 2012, and June 2014 when they were remanded for further development.  For the reasons discussed below the Board finds that another remand is necessary.  

With regard to the issue of entitlement to a TDIU prior to December 14, 2011, the Board notes that the May 2012 remand noted that the issue was no longer on appeal because TDIU had been granted.  However, TDIU was not granted for the full pendency of the Veteran's increased rating claim for his back.  Accordingly, it was not a full grant of the benefit and it remains on appeal.  See AB v Brown, 6 Vet App 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board finds that there has not been substantial compliance with the prior remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.

In pertinent part the June 2014 remand directed that the Veteran be provided VA spine and neurological examinations to determine the nature and severity of the Veteran's service connected back disability and any neurological manifestations, including right lower extremity sensory deficit and motor weakness.  The remand directed that any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected back disorder, must be performed.  

The Veteran was provided a VA examination in June 2015.  However, the Board finds that the examination report is inadequate.  The examiner noted that the Veteran's report of radicular symptoms only in the anterior area from his hip to his thigh were not consistent with the abnormalities noted on his 2012 MRI, unless his disc disease had spread to include his L2-4.  Nevertheless, the examiner did not conduct any diagnostic tests to determine whether the Veteran's disc disease had spread.  As the June 2014 remand directed that any indicated diagnostic test and studies must be performed, the examination report does not substantially comply with the prior remand directives.  

Additionally, the Board finds that the examiner's findings are incomplete and her opinions are conclusory.  Specifically, the examiner noted that the Veteran had pain during range of motion testing, but did not indicate the degree at which degree of motion the Veteran's pain began.  As such, the examiner's findings are incomplete.  The examiner also stated that the Veteran did not have any neurological abnormalities related to his back condition, such as bowel or bladder problems  However, the examiner did not acknowledge the July 2013 VA treatment record noting the Veteran's report of urinary and bowel incontinence for last two years.  Absent acknowledgement of those symptoms and explanation as to why they are unrelated to the Veteran's back disability, the examiner's opinion is incomplete, and conclusory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion). 

In addition to ensuring that the development specified in the Board's prior remand is completed, the Board finds that additional development is needed.  

The Board also finds that there are outstanding VA and VA fee-based treatment records.  Specifically, the August 2015 Supplemental Statement of the Case (SSOC) noted that VA treatment records through August 3, 2015 had been obtained from the Tennessee Valley VA Medical Center.  Additionally, a July 2015 VA treatment record noted that the Veteran had a follow-up neurology appointment scheduled in November 2015.  However, a review of the record indicates that VA treatment records subsequent to July 30, 2015 have not been associated with the record.  With regard to fee-based records, various VA treatment records, to include records in January 2015, May 2015, and July 2015, noted that fee basis treatment records had been scanned and attached.  However, the VA records do not include the records purported to have been inserted into the VA records.  As the aforementioned VA and fee basis records have not been obtained, on remand all outstanding VA and fee basis records must be obtained. 

The record also indicates that there are outstanding private treatment records.  Specifically, an April 2015 VA treatment record noted that following a fall, in which the Veteran injured his back, he received private treatment, including back x-rays, at the Maury County Emergency Room.  These records have not been requested or otherwise obtained.  Additionally, a June 2015 VA treatment record indicated that the Veteran received at home physical therapy and assistance from a home health aide.  From these records, it is unclear whether this is private treatment or is received through VA fee basis services.  To date, the aforementioned private treatment records have not been obtained.  Accordingly, on remand, reasonable efforts must be made to obtain all outstanding private and fee-based treatment records. 

With regard to the issue of entitlement to a TDIU for the period prior to December 14, 2011, the Board finds that a retrospective medical opinion would be beneficial.  Accordingly, on remand a medical opinion should be obtained that addresses the effect the Veteran's service-connected disabilities had on his ability to maintain substantially gainful employment prior to December 14, 2011.  

With regard to the issues of entitlement to an increased initial rating for Parkinson's disease, entitlement to an earlier effective date for service connection for Parkinson's disease, entitlement to an initial compensable rating for constipation, entitlement to an initial compensable rating for voiding dysfunction, entitlement to an initial rating in excess of 10 percent for bilateral upper extremity muscle stiffness, and entitlement to a rating in excess of 20 percent for radiculopathy of the left leg the Veteran filed a notice of disagreement (NOD) in February 2016.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015).  
Under these circumstances, the Board must remand these claims to the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a SOC addressing the pending appeals for entitlement to an increased initial rating for Parkinson's disease, entitlement to an earlier effective date for service connection for Parkinson's disease, entitlement to an initial compensable rating for constipation, entitlement to an initial compensable rating for voiding dysfunction, entitlement to an initial rating in excess of 10 percent for bilateral upper extremity muscle weakness, and entitlement to a rating in excess of 20 percent for radiculopathy of the left leg.  The Appellant and her representative are reminded that to vest the Board with jurisdiction over those issues, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2015).

2.  Obtain and associate with the record all outstanding VA treatment records, to include all fee basis treatment records, as well as any updated VA treatment records, to include all fee basis treatment records, dated from July 2015 to the present.  All attempts to obtain these records must be documented in the claims file. 

3.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA for any treatment for his disabilities on appeal, to include treatment records from Maury County, Georgia Emergency Room and any private physical therapy or home health services.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be rated based on the evidence available, and (4) that if the evidence is later obtained, the claim may be re-adjudicated.

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected back disability and all associated neurological manifestations.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported and correlated to a specific diagnosis.

a.  The examiner should identify the existence, and frequency and extent, as appropriate, of all orthopedic and neurological symptoms associated with the Veteran's back disability, including the Veteran's report of radiating lower extremity pain and urinary and bowel incontinence. 

If the examiner determines that the Veteran has neurological symptoms related to his back disability, the examiner should, if applicable, identify any nerve involved, e.g., sciatic nerve, external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), etc.

For any affected nerve, the examiner should indicate whether there is complete or incomplete paralysis.  For any incomplete paralysis, the examiner should characterize the severity of that paralysis in terms of mild, moderate, moderately severe, or severe incomplete paralysis.  The examiner should indicate whether there is muscular atrophy and, if so, the extent of such atrophy.

b.  On range of motion testing, the examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

c.  If possible, the examiner should differentiate between the symptoms and impairment related to the Veteran's back disability, to include any associated neurological symptoms, and the symptoms attributable to his Parkinson's disease and status post cerebrovascular accident.  

5.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  Obtain a retrospective medical statement from an appropriate VA examiner to address the functional effects that the Veteran's service-connected disabilities had on his ability to secure or follow a substantially gainful occupation prior to December 14, 2011.  The examiner must be provided with the claims file, including a copy of this remand.

The VA examiner should address and detail the occupational impact and limitations resulting from the Veteran's service-connected disabilities, both individually and in combination.  In addressing the functional effects the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.

7.  If the schedular requirements for TDIU are not met for any period on appeal, refer the claim to the Director of Compensation for consideration of an extra-schedular TDIU rating pursuant to 38 C.F.R. § 4.16(b).

8.  Thereafter, conduct any other development warranted and readjudicate the issues on appeal.  If any benefit remains denied, issue a SSOC and provide the Veteran and his representative an appropriate period to respond. Then return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




